Citation Nr: 0630064	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  93-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
prior to April 8, 1997, for residuals of leech bites.

2.  Entitlement to an evaluation in excess of 10 percent from 
April 8, 1997, to August 29, 2002, for residuals of leech 
bites.

3.  Entitlement to an evaluation in excess of 30 percent 
since August 30, 2002, for residuals of leech bites.

4.  Entitlement to an effective date earlier than January 23, 
1991, for the grant of service connection for residuals of 
leech bites.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968, including service during the Vietnam Era.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision, the RO granted 
service connection for residuals of leech bites and assigned 
a 30 percent evaluation effective January 23, 1991, and a 10 
percent evaluation effective April 8, 1997.  The veteran 
appealed for an earlier effective date for the grant of 
service connection and for higher evaluations.  

The RO assigned the effective date based on a VA hospital 
report dated January 23, 1991.  In a January 2000 rating 
decision, the RO determined that the assignment of that date 
was clearly and unmistakably erroneous, and assigned an 
effective date of January 31, 1991, the date of receipt of 
the veteran's claim to reopen.

In September 2001, the Board remanded the appeal for further 
development.  In that remand, the Board characterized the 
effective date issue as that of entitlement to an effective 
date earlier than January 23, 1991, for the grant of service 
connection for residuals of leech bites.  Thus, the issue 
will remain as listed on the title page.

In an October 2004 rating decision, the RO granted a 30 
percent evaluation effective August 30, 2002.  The veteran 
has not indicated that he is satisfied with this rating.  
Thus, the claim is still before the Board.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  Furthermore, the issues are as 
listed on the title page.

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At the 
hearing, the veteran submitted additional evidence with a 
waiver of initial RO consideration.  Thus, the Board will 
consider the additional evidence in conjunction with this 
appeal.

On another matter, the record reasonably raises a claim of 
entitlement to service connection for body tremors, to 
include as due to exposure to Agent Orange.  The issue is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims.  In this 
regard, the Board notes that there may be outstanding VA 
medical records relevant to this appeal.  

Initially, the Board notes the veteran's assertion that VA 
medical records from 1968 to 1970 that were previously of 
record have been misplaced.  The Board also notes that most 
of the VA treatment reports of record have been submitted by 
the veteran.  

The Board next notes that the record is unclear as to whether 
the RO has made adequate attempts to obtain any outstanding 
VA medical records.  In this regard, the Board notes that the 
RO has made several requests for VA medical records.  In 
February 1991, the RO requested outpatient treatment reports 
from the Allen Park VA Hospital (VAH).  The response states 
that there are no records since the veteran's discharge on 
February 8, 1991.  In March 1991, the RO made a request for 
any outpatient treatment reports.  The response included 
reports that had already been submitted by the veteran.  

The Board further notes that, at a February 1992 hearing at 
the RO, the veteran indicated that he had been receiving 
outpatient treatment at the Allen Park VAH since February 
1991, with the last treatment about three months earlier.  
The record reflects that the RO requested records in July 
1992.  The response, however, did not include any treatment 
reports during the time period as indicated by the veteran.

As noted above, the veteran has submitted VA outpatient 
treatment notes, including those from the John D. Dingell VA 
Medical Center.  These include treatment notes dated from 
March 2000 to September 2002.  The record is unclear as to 
whether the RO has made adequate attempts to obtain any 
additional VA treatment reports during that time period or 
even to determine if there are any.  

With respect VA medical records, the Board observes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain any additional records from the 
above VA facilities and associate them with the claims file.

Lastly, the Board notes that the veteran no longer has 
representation.  Thus, the RO should send the veteran the 
appropriate forms to allow him to choose a representative if 
he so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran the 
appropriate forms to allow him to choose a 
representative if he so desires.

2.  The RO should obtain and associate 
with the claims file all treatment reports 
not previously of record from the Allen 
Park VA Hospital and John D. Dingell VA 
Medical Center since the veteran's 
separation from service in January 1968.  
In this regard, the Board notes that the 
former hospital is no longer in service; 
thus, appropriate steps should be taken to 
obtain those records.  The RO is reminded 
that efforts to obtain government records 
must continue until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Should the RO 
reach either or both conclusions, it must 
so state in a notice to the veteran and 
his representative.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


